UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-147019 PROSPER MARKETPLACE, INC. (Exact name of registrant as specified in its charter) Delaware 73-1733867 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number Identification Number) 111 Sutter Street, 22nd Floor San Francisco, CA94104 (415) 593-5400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ As of October 28, 2011, there were 4,669,249 shares of the registrant’s common stock outstanding. TABLE OF CONTENTS Page No. Forward-Looking Statements i PART I. FINANCIAL INFORMATION Item 1.Financial Statements Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 1 Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 2 Statements of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 3 Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 4 Notes to Financial Statements as of September 30, 2011 (Unaudited) 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3.Quantitative and Qualitative Disclosures About Market Risk 40 Item 4.Controls and Procedures 40 PART II. OTHER INFORMATION Item 1.Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3.Defaults upon Senior Securities 41 Item 4.Removed and Reserved 41 Item 5.Other Information 41 Item 6.Exhibits 41 Signatures 42 Exhibit Index 43 Table of Contents FORWARD-LOOKING STATEMENTS This Quarterly Report on Form10-Q includes forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. Forward-looking statements include all statements that do not relate solely to historical or current facts, and can generally be identified by the use of words such as “may,” “believe,” “will,” “expect,” “project,” “estimate,” “intend,” “anticipate,” “plan,” “continue” or similar expressions.In particular, information appearing under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” includes forward-looking statements. Forward-looking statements inherently involve many risks and uncertainties that could cause actual results to differ materially from those projected in these statements. Where, in any forward-looking statement, we express an expectation or belief as to future results or events, such expectation or belief is based on the current plans and expectations of our management and expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the expectation or belief will result or be achieved or accomplished. More information on factors that could cause actual results or events to differ materially from those anticipated is included from time to time in our reports filed with the Securities and Exchange Commission (the “SEC”), including our Annual Report on Form10-K for the year ended December 31, 2010, particularly under the caption “Risk Factors.” All forward-looking statements speak only as of the date of this Quarterly Report on Form10-Q and are expressly qualified in their entirety by the cautionary statements included in this Quarterly Report on Form10-Q or our Annual Report on Form10-K for the year ended December 31, 2010, particularly under the caption “Risk Factors.” We undertake no obligation to update or revise forward-looking statements that may be made to reflect events or circumstances that arise after the date made or to reflect the occurrence of unanticipated events, other than as required by law. WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and current reports and other information with the SEC. You can inspect, read and copy these reports and other information at the SEC’s Public Reference Room at 100FStreet, N.E., Washington,D.C. 20549. You can obtain information regarding the operation of the SEC’s Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC also maintains a website at www.sec.gov that makes available reports, proxy statements and other information regarding issuers that file electronically. Table of Contents PART I. Financial Information Item 1. Financial Statements Prosper Marketplace, Inc. Balance Sheets September 30, December 31, (Unaudited) (Note 2) ASSETS Cash and cash equivalents $ $ Restricted cash Servicing rights - Receivables Loans held for investment at fair value - Borrower Loans Receivable at fair value Property and equipment, net Prepaid and other assets Intangible assets, net - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable $ $ Accrued liabilities Borrower Payment Dependent Notes at fair value Repurchase obligation Notes payable - Total liabilities Commitments and contingencies (see Note 12) Stockholders' Equity Convertible preferred stock – Series A ($0.001 par value; 4,023,999 shares authorized, issued and outstanding as of September 30, 2011 and December 31, 2010) Convertible preferred stock – Series B ($0.001 par value; 3,310,382 shares authorized, issued and outstanding as of September 30, 2011 and December 31, 2010) Convertible preferred stock – Series C ($0.001 par value; 2,063,558 shares authorized, issued and outstanding as of September 30, 2011 and December 31, 2010) Convertible preferred stock – Series D ($0.001 par value; 20,543,819 shares authorized; 20,340,705 issued and outstanding as of September 30, 2011 and December 31, 2010) Convertible preferred stock – Series D-1 ($0.001 par value; none authorized, issued and outstanding as of September 30, 2011, and 3,110,188 shares authorized, issued and outstanding at December 31, 2010) - Convertible preferred stock – Series E ($0.001 par value; 23,222,747 shares authorized; 23,222,747 issued and outstanding as of September 30, 2011) - Convertible preferred stock – Series E-1 ($0.001 par value; 10,000,000 shares authorized; 10,000,000 issued and outstanding as of September 30, 2011) - Common stock ($0.001 par value; 71,417,830 shares authorized; 4,669,249 shares and 4,478,667 shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively) Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 1 Table of Contents Prosper Marketplace, Inc. Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues Origination fees $ Loan servicing fees Interest income on Borrower Loans and Payment Dependent Notes, net Rebates and promotions ) ) ) Revenues Cost of revenues Cost of services ) Reversal of (Provision for) loan and Note repurchases ) ) Net revenues Operating expenses Compensation and benefits Marketing and advertising Depreciation and amortization General and administrative Professional services Facilities and maintenance Other Total expenses Loss before other income ) Other income Interest income Change in fair value on Borrower Loans, Loans Held for Investment andPayment Dependent Notes, net Insurance recoveries - - - Loss on impairment of fixed assets - - ) ) Other income Total other income, net Loss before income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) Net loss per share – basic and diluted $ ) $ ) $ ) $ ) Weighted average shares - basic and diluted net loss per share The accompanying notes are an integral part of these financial statements. 2 Table of Contents Prosper Marketplace, Inc. Statements of Stockholders' Equity Preferred Stock Common Stock Additional Paid-In Accumulated Shares Amount Shares Amount Capital Deficit Total Balance as of January 1, 2010 (Audited) $ ) $ Issuance of convertible preferred stock, Series D Issuance of convertible preferred stock, Series D-1 $ Offering costs on preferred stock ) ) Exercise of stock options 18 Issuance of common stock warrants Compensation expense Net loss ) ) Balance as of September 30, 2010 (Unaudited) $ ) $ Balance as of January 1, 2011 (Audited) $ ) $ Issuance of convertible preferred stock, Series E Issuance of convertible preferred stock, Series E-1 Conversion of convertible preferred stock, Series D-1 ) ) 1 - (0 ) Offering costs on preferred stock ) ) Exercise of stock options Exercise of common stock warrants 90 Issuance of common stock warrants Compensation expense Net loss ) ) Balance as of September 30, 2011 (Unaudited) $ ) $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents Prosper Marketplace, Inc. Statements of Cash Flows (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cashused in operating activities: Depreciation and amortization Loss on impairment of fixed assets Change in fair value of loans held for investment 46 – Change in fair value of Borrower Loans ) Change in fair value of Borrower Payment Dependent Notes ) Stock-based compensation expense Expenses paid with warrants – Provision for (Reversal of) loan and Note repurchases ) Change in fair value of servicing rights Amortization of discount on long-term debt Premium on early conversion of convertible note – Changes in operating assets and liabilities: Restricted cash ) ) Receivables ) Prepaid and other assets ) Accounts payable and accrued liabilities ) Loan and Note repurchases Net cash used in operating activities ) ) Cash flows from investing activities: Origination of loans held for investment at fair value ) – Origination of Borrower Loans held at fair value ) ) Repayment of Borrower Loans held at fair value Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of convertible preferred stock Offering costs - convertible preferred stock ) ) Proceeds from issuance of Notes held at fair value Payment of Notes held at fair value ) ) Proceeds from the issuance of notes payable – Principal repayment of notes payable ) ) Proceeds from issuance of common stock Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ The accompanying notes are an integral part of these financial statements. 4 Table of Contents PROSPER MARKETPLACE, INC. Notes to Financial Statements (Unaudited) 1. Operations and Business Prosper Marketplace, Inc. (“Prosper,” the “Company,” “we,” “us,” “our”) was incorporated in the state of Delaware on March 22, 2005. Prosper is an online marketplace for peer-to-peer lending. Prosper’s website provides an online marketplace for loans where people list and bid on loanswithinterest rates of return determined by Prosper.Lender members access our platform and bid the amount they are willing to commit to the purchase of a Note that is dependent for payment on the corresponding borrower loan, at interest rates set by Prosper.Loan terms are subject to minimum and maximum loan amounts determined by the borrower’s credit bureau score and Prosper score, at interest rates set by Prosper. Prosper facilitates the lending and borrowing activities and acts as an agent to the lender by maintaining its online marketplace. Prosper also handles all ongoing loan administration tasks, including loan servicing and collections on behalf of the lenders. Prosper generates revenue by collecting one-time fees from borrowers on funded loans and from loan servicing fees paid by lender members. All loans requested and obtained by Prosper borrower members through our platform are unsecured obligations of individual borrower members with a fixed interest rate and a loan term set at one, three or five years as of September 30, 2011.All loans are funded by WebBank, an FDIC-insured, Utah-chartered industrial loan company.After funding a loan, WebBank assigns the loan to Prosper, without recourse to WebBank, in exchange for the principal amount of the borrower loan.WebBank does not have any obligation to purchasers of the Notes. On July 13, 2009, we implemented a new operating structure and began issuing Borrower Payment Dependent Notes (“Notes”).The post registration operating structure resulted in Prosper purchasing loans from WebBank, and holding the loans until maturity.Prosper issues new securities, the Notes, to the winning lenders.Prosper’s obligation to repay the Notes is conditioned upon the repayment of the associated borrower loan owned by Prosper.As a result of these changes, borrower loans and the Notes originated on or after July 13, 2009 are carried on Prosper’s balance sheet as assets and liabilities, respectively.Prosper has elected to carry the borrower loans and the Notes on its balance sheet at fair value. As reflected in the accompanying financial statements, Prosper has incurred net losses and negative cash flows from operations since inception, and has an accumulated deficit of approximately $56.7 million as of September 30, 2011. For the three and nine months ended September 30, 2011, the Company incurred a net loss of $2.4 million and $5.9 million, respectively and the Company had negative cash flows from operations of $6.7 million for the nine months ended September 30, 2011.Since its inception, Prosper has financed its operations primarily through equity financing from various sources.In June 2011 the Company raised $17.2 million through the issuance of our Series E Preferred Stock to certain new investors and certain of Prosper’s existing investors.Please see Note 9, “Shareholders’ Equity” for further discussion of our Preferred Stock.In November 2011, the Company raised $9.0 million through the issuance of our Series F Preferred Stock to certain new investors.Please see Note 15 “Subsequent Events – Preferred Stock” for a further discussion of our Series F Preferred Stock issuance. 5 Table of Contents 2. Summary of Significant Accounting Policies Basis of Presentation The Company’s unaudited interim financial statements have been prepared in accordance with U.S. generally accepted accounting principles (US GAAP) and disclosure requirements for interim financial information and the requirements of Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by US GAAP for complete financial statements. The unaudited interim financial statements should be read in conjunction with the audited financial statements and notes thereto for the year ended December 31, 2010, as filed with the SEC on Form 8-K on August 5, 2011.The balance sheet at December 31, 2010 has been derived from the audited financial statements at that date. Management believes these unaudited interim financial statements reflect all adjustments, including those of a normal recurring nature, which are necessary for a fair presentation of the results for the interim periods presented. The results of operations for the interim periods are not necessarily indicative of the results that may be expected for the full year or any other interim period. Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make certain estimates, judgments and assumptions that affect the reported amounts of assets and liabilities and the related disclosures at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. These estimates, judgments and assumptions include but are not limited to the following: valuation of borrower loans receivable and associated member payment dependent notes, valuation of loans held for investment, valuation allowance on deferred tax assets, valuation and amortization periods of intangible assets, repurchase obligation, stock-based compensation expense, and contingent liabilities. Prosper bases its estimates on historical experience and on various other assumptions that Prosper believes to be reasonable under the circumstances. Actual results could differ from those estimates. Certain Risks and Concentrations In the normal course of its business, Prosper encounters two significant types of risk: credit and regulatory. Financial instruments that potentially subject Prosper to significant concentrations of credit risk consist primarily of cash, cash equivalents and restricted cash. The Company places cash, cash equivalents and restricted cash with high-quality financial institutions. Prosper is exposed to credit risk in the event of default by these institutions to the extent the amount recorded on the balance sheet exceeds FDIC insured amounts. Prosper performs periodic evaluations of the relative credit standing of these financial institutions and has not sustained any credit losses from instruments held at these financial institutions. As previously described, beginning on July 13, 2009, loans originated by Prosper are carried on our balance sheet. The loans are funded by the Notes and repayment of any Note is wholly dependent on the repayment of the loan associated with that Note. As a result, Prosper does not bear the risk associated with the repayment of principal on loans carried on its balance sheet. A decrease in the value of a borrower loan carried on Prosper’s balance sheet associated with increased credit risk is directly offset by a reduction in the value of the Notes Prosper issued in association with the loan. However, Prosper charges a servicing fee that is deducted from loan payments. To the extent that loan payments are not made, Prosper’s servicing income will be reduced. Prosper is subject to various regulatory requirements. The failure to appropriately identify and address these regulatory requirements could result in certain discretionary actions by regulators that could have a material effect on Prosper’s financial position and results of operations (See Note 12—Commitments and Contingencies— Securities Law Compliance). 6 Table of Contents Cash and Cash Equivalents Prosper invests its excess cash primarily in money market funds and in highly liquid debt instruments of U.S. municipalities, and the U.S. government and its agencies. All highly liquid investments with stated maturities of three months or less from date of purchase are classified as cash equivalents. Cash equivalents are recorded at cost, which approximates fair value. Such deposits periodically exceed amounts insured by the FDIC. Restricted Cash Restricted cash consists primarily of cash deposits required to support an irrevocable letter of credit held by a financial institution in connection with the Company’s office lease and the Company’s Automated Clearing House and loan origination activities, and secured corporate credit cards. Fair Value of Borrower Loans, Borrower Payment Dependent Notes and Loans Held for Investment The Company accounts for its borrower loans and loans held for investment as assets and accounts for its borrower payment dependent notes as liabilities and carries these instruments at fair value. Borrower Loans and Borrower Payment Dependent Notes As of July 13, 2009, the Company implemented its new operating structure and began issuing Notes and purchasing loans from WebBank, and holding the loans until maturity. Prosper’s obligation to repay the Notes is conditioned upon the repayment of the associated borrower loan owned by Prosper.As a result of these changes, borrower loans and the Notes are carried on our balance sheet as assets and liabilities, respectively, and are carried at fair value. Loans Held for Investment From time to time, Prosper will fund all or a portion of a borrower loan.At September 30, 2011 Prosper had funded an aggregate total of $146,794 in principal amount of borrower loans to borrower members.There were no loans purchased by Prosper and held for investment during 2010.These loans are classified as loans held for investment based on management’s intent to hold these loans for the foreseeable future or to maturity. For our borrower loans, borrower payment dependent notes and loans held for investment, we adopted the provisions of Accounting Standards Codification (ASC) Topic 825, Financial Instruments.ASC Topic 825 permits companies to choose to measure certain financial instruments and certain other items at fair value on an instrument-by-instrument basis with unrealized gains and losses on items for which the fair value option has been elected reported in earnings.The fair value election, with respect to an item, may not be revoked once an election is made.In applying the provisions of ASC Topic 825, we recorded assets and liabilities measured using the fair value option in a way that separates these reported fair values from the carrying values of similar assets and liabilities measured with a different measurement attribute.We do not record a specific allowance account related to the borrower loans, loans held for investment and Notes in which we have elected the fair value option, but rather estimate the fair value of the borrower loans, loans held for investment and Notes using discounted cash flow methodologies adjusted for Prosper’s historical loss and recovery rates.We have reported the aggregate fair value of the borrower loans, loans held for investment and Notes as separate line items in the assets and liabilities sections of the balance sheet using the methods described in ASC Topic 820, Fair Value Measurements and Disclosures– See Fair Value Measurement. 7 Table of Contents Property and Equipment Property and equipment consists of computer equipment, office furniture and equipment, and software purchased or developed for internal use. Property and equipment are stated at cost, less accumulated depreciation and amortization. Depreciation and amortization are computed using the straight-line method based on the estimated useful lives of the assets, which range from three to seven years. Prosper capitalizes expenditures for replacements and betterments and expenses amounts for maintenance and repairs as they are incurred.Depreciation and amortization commences once the asset is placed in service. Internal Use Software and Website Development Prosper accounts for internal use software costs, including website development costs, in accordance with ASC Topic 350-40, Internal Use Software and ASC Topic 350-50, Website Development Costs. In accordance with ASC Topics 350-40 and 350-50, the costs to develop software for Prosper’s website and other internal uses are capitalized when management has authorized and committed project funding, preliminary development efforts are successfully completed, and it is probable that the project will be completed and the software will be used as intended. Capitalized software development costs primarily include software licenses acquired, fees paid to outside consultants, and salaries for employees directly involved in the development efforts. Costs incurred prior to meeting these criteria, together with costs incurred for training and maintenance, are expensed. Costs incurred for upgrades and enhancements that are considered to be probable to result in additional functionality are capitalized. Capitalized costs are included in Property and Equipment and amortized using the straight-line method over their expected lives. The Company evaluates its software assets for impairment whenever events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable.Recoverability of software assets to be held and used is measured by a comparison of the carrying amount of the asset to the future net undiscounted cash flows expected to be generated by the asset.If such software assets are considered to be impaired, the impairment to be recognized is the excess of the carrying amount over the fair value of the software asset. Intangible Assets Prosper records the purchase of intangible assets not purchased ina business combination in accordance with ASC Topic 350. Prosper has an intangible asset resulting from the purchase of the “Prosper.com” domain name.The intangible asset is amortized on a straight-line basis over five years, which was fully amortized as of September 30, 2011. Impairment of Long-Lived Assets Including Acquired Intangible Assets In accordance with ASC Topic 360, Property Plant and Equipment, Prosper reviews property and equipment and intangible assets for impairment whenever events or changes in circumstances indicate that the carrying values of those assets may not be recoverable.Recoverability of assets to be held and used is measured by comparing the carrying value of the asset to future net undiscounted cash flows that the assets are expected to generate. If an asset is considered to be impaired, the impairment to be recognized equals the amount by which the asset’s carrying value exceeds its fair value. Fair value is estimated using discounted net cash flows. Repurchase Obligation Prosper is obligated to indemnify lenders and repurchase certain Notes sold to lenders in the event of Prosper’s violation of applicable federal, state, or local lending laws, or verifiable identify theft. The amount of the Note repurchase obligation is estimated based on historical experience. Prosper accrues a provision for the repurchase obligation when the loans are funded. Repurchased Notes and loansassociated with violations of federal, state, or local lending laws, or verifiable identity thefts are written off at the time of repurchase. 8 Table of Contents Revenue Recognition Prosper recognizes revenue in accordance with ASC Topic 605, Revenue Recognition.Under ASC Topic 605, Prosper recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the price of the services is fixed and determinable and collectability is reasonably assured. Origination Fees Origination fees are a percentage of the amount borrowed varying by Prosper Rating and are recognized when the loan is funded to the borrower. Effective July 26, 2010, we instituted the following schedule of origination fees: borrowers with a Prosper Rating of AA were charged an origination fee of 0.5% of the aggregate principal balance of the loan with no minimum fee, borrowers with a Prosper Rating of A through B were charged an origination fee of 3% of the aggregate principal balance of the loan or $75 whichever was greater and borrowers with a Prosper Rating of C through HR were charged an origination fee of 4.5% of the aggregate principal balance of the loan or $75,whichever was greater.As of December 20, 2010, we modified this fee schedule to eliminate the $75 minimum fee as well as increasing the minimum loan amount to $2,000. Prior to July 26, 2010, borrowers with a Prosper Rating of AA were charged an originationfee of 0.5% of the aggregate principal balance of the loan with no minimum fee, borrowers with a Prosper Rating of A through HR were charged an origination fee of 3% of the aggregate principal balance of the loan or $50 whichever was greater. Loan servicing fees Loan servicing revenue includes monthly loan servicing fees and non-sufficient funds (NSF) fees on loans originated prior to October 16, 2008. Loan servicing fees are accrued daily based on the current outstanding loan principal balance of the borrower loan but are not recognized until payment is received due to the uncertainty of collection of borrower loan payments. Our servicing fee is equal to 1.0% of the outstanding principal balance of the corresponding borrower loan.Prosper charges a NSF fee to borrowers for the first failed payment of each billing period.NSF fees are charged to the borrower and collected and recognized immediately. Interest income (expense) on Borrower Loans receivable and Payment Dependent Notes We recognize interest income on our borrower loan receivable using the accrual method based on the stated interest rate to the extent that we believe it to be collectable.We record interest expense on the corresponding Payment Dependent Note based on the contractual interest rate. Gross interest income earned and gross interest expense incurred was $2,670,067 and $2,516,166, and $945,830 and $822,110 for the three months ended September 30, 2011 and 2010, respectively.Gross interest income earned and gross interest expense incurred was $6,089,978 and $5,751,364, and $2,033,703 and $1,855,684 for the nine months ended September 30, 2011 and 2010, respectively. Advertising and Promotional Expenses Under the provisions of ASC Topic 720, Other Expenses,the costs of advertising are expensed as incurred. Advertising costs were approximately $375,200 and $103,000 for the three months ended September 30, 2011 and 2010, respectively and approximately $1,125,600 and $487,300 for the nine months ended September 30, 2011 and 2010, respectively. Stock-Based Compensation The Company accounts for its stock-based compensation for employees using fair-value-based accounting in accordance with ASC Topic 718, Stock Compensation.ASC Topic 718 requires companies to estimate the fair value of stock-based awards on the date of grant using an option-pricing model. The stock-based compensation related to an award that is expected to vest is amortized using the straight line method over the vesting term of the award, which is generally four years. Expected forfeitures of unvested options are estimated at the time of grant and reduce the recognized stock-based compensation expense. The forfeitures were estimated based on historical experience. The Company estimated its annual forfeiture rate to be 23.6% and 23.2% for the nine months ended September 30, 2011 and 2010, respectively. 9 Table of Contents Prosper has granted options to purchase shares of common stock to nonemployees in exchange for services performed. Prosper accounts for stock options and restricted stock issued to nonemployees in accordance with the provisions of ASC Topic 505-50, Equity-Based Payments to Non-Employees, which requires that equity awards be recorded at their fair value.Under ASC Topics 718 and 505-50, Prosper uses the Black-Scholes model to estimate the value of options granted to nonemployees at each vesting date to determine the appropriate charge to stock-based compensation. The volatility of common stock was based on comparative company volatility. The fair value of stock option awards for the nine months ended September 30, 2011 and 2010 was estimated as ofthe respective grant dates using the Black-Scholes model with the following average assumptions: Three Months Ended Nine Months Ended September 30, September 30, Volatility of common stock 79.38% 67.70% 77.59% 67.68% Risk-free interest rate 0.74% 1.48% 0.87% 1.79% Expected life* 4.5 years 4.4 years 4.5 years 4.3 years Dividend yield 0% 0% 0% 0% Weighted-average fair value of grants *For nonemployee stock option awards, the expected life is the contractual term of the award, which is generally ten years. The Black-Scholes model requires the input of highly subjective assumptions, including the expected stock price volatility. Because Prosper’s equity awards have characteristics significantly different from those of traded options, the changes in the subjective input assumptions can materially affect the fair value estimate. Total stock-based compensation expense for employee and non-employee stock-option awards reflected in the statements of operations for the nine months ended September 30, 2011 and 2010 was approximately $240,930 and $214,340, respectively and $74,188 and $88,215 for the three months ended September 30, 2011 and 2010, respectively.As of September 30, 2011, the unamortized stock-based compensation expense related to unvested stock-based awards was approximately $428,210 which will be recognized over the remaining vesting period of approximately 3.0 years. Net Loss Per Share Prosper computes net loss per share in accordance with ASC Topic 260 Earnings Per Share. Under ASC Topic 260, basic net loss per share is computed by dividing net loss per share available to common stockholders by the weighted average number of common shares outstanding for the period and excludes the effects of any potentially dilutive securities. Diluted earnings per share, if presented, would include the dilution that would occur upon the exercise or conversion of all potentially dilutive securities into common stock using the “treasury stock” and/or “if converted” methods as applicable. At September 30, 2011, there were outstanding convertible preferred stock, warrants and options convertible into 62,961,391, 1,343,589 and 11,963,780 common shares, respectively, which may dilute future earnings per share. Due to the Company reporting a net loss for the three and nine months ended September 30, 2011 and 2010, there is no calculation of fully-diluted earnings per share as all common stock equivalents are anti-dilutive. 10 Table of Contents Income Taxes Prosper uses the liability method to account for income taxes. Under this method, deferred income tax assets and liabilities are based on the differences between the financial statements and tax bases of assets and liabilities that will result in taxable or deductible amounts in the future based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized.Under ASC Topic 740, Income Taxes, our policy to include interest and penalties related to gross unrecognized tax benefits within our provision for income taxes did not change. Fair Value Measurement Prosper adopted ASC Topic 820 on January 1, 2008. ASC Topic 820 provides a framework for measuring the fair value of assets and liabilities.ASC Topic 820 also provides guidance regarding a fair value hierarchy, which prioritizes information used to measure fair value and the effect of fair value measurements on earnings and provides for enhanced disclosures determined by the level within the hierarchy of information used in the valuation.ASC Topic 820 applies whenever other standards require (or permit) assets or liabilities to be measured at fair value but does not expand the use of fair value in any new circumstances. ASC Topic 820 defines fair value in terms of the price that would be received upon the sale of an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The price used to measure the fair value is not adjusted for transaction costs while the cost basis of certain financial instruments may include initial transaction costs. Under ASC Topic 820, the fair value measurement also assumes that the transaction to sell an asset occurs in the principal market for the asset or, in the absence of a principal market, the most advantageous market for the asset. The principal market is the market in which the reporting entity would sell or transfer the asset with the greatest volume and level of activity for the asset. In determining the principal market for an asset or liability under ASC Topic 820, it is assumed that the reporting entity has access to the market as of the measurement date. If no market for the asset exists or if the reporting entity does not have access to the principal market, the reporting entity should use a hypothetical market. Under ASC Topic 820, assets and liabilities carried at fair value in the balance sheets are classified among three levels based on the observability of the inputs used to determine fair value: Level 1 — The valuation is based on quoted prices in active markets for identical instruments. Level 2 — The valuation is based on observable inputs such as quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, and model-based valuation techniques for which all significant assumptions are observable in the market. Level 3 — The valuation is based on unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the instrument. Level 3 valuations are typically performed using pricing models, discounted cash flow methodologies, or similar techniques, which incorporate management’s own estimates of assumptions that market participants would use in pricing the instrument or valuations that require significant management judgment or estimation. Prosper determines the fair values of its financial instruments based on the fair value hierarchy established in that standard, which requires an entity to maximize the use of quoted prices and observable inputs and to minimize the use of unobservable inputs when measuring fair value. Various valuation techniques are utilized, depending on the nature of the financial instrument, including the use of market prices for identical or similar instruments, or discounted cash flow models.When possible, active and observable market data for identical or similar financial instruments are utilized. Alternatively, fair value is determined using assumptions that management believes a market participant would use in pricing the asset or liability. The Company’s financial instruments consist principally of cash and cash equivalents, restricted cash, receivables, loans held for investment, borrower loans, accounts payable and accrued liabilities, and borrower payment dependent notes.The estimated fair values of cash and cash equivalents, restricted cash, accounts payable and accrued liabilities approximate their carrying values because of their short term nature. 11 Table of Contents The following tables present the assets and liabilities measured at fair value on a recurring basis as of September 30, 2011 and December 31, 2010: September 30, 2011 Level 1 Inputs Level 2 Inputs Level 3 Inputs Fair Value Assets Borrower Loans receivable — — $ $ Loans held for investment Liabilities Borrower Payment Dependent Notes — — $ $ December 31, 2010 Level 1 Inputs Level 2 Inputs Level 3 Inputs Fair Value Assets Servicing rights — — $ $ Borrower Loans receivable — — Liabilities Borrower Payment Dependent Notes — — $ $ As observable market prices are not available for the borrower loans, Notes and loans held for investment, or for similar assets and liabilities, we believe that these assets and liabilities should be considered Level 3 financial instruments under ASC Topic 820.In a hypothetical transaction as of the measurement date, the Company believes that differences in the principal marketplace in which the loans are originated and the principal marketplace in which the Company might offer those loans may result in differences between the originated amount of the loans and their fair value as of the transaction date.For borrower loans and loans held for investment, the fair value is estimated using discounted cash flow methodologies based upon valuation assumptions including prepayment speeds, roll rates, recovery rates and discount rates based on the perceived credit risk within each credit grade. Our obligation to pay principal and interest on any Note is equal to the loan payments, if any, we receive on the corresponding borrower loan, net of our 1.0% servicing fee.As such, the fair value of the Note is approximately equal to the fair value of the borrower loans, adjusted for the 1.0% servicing fee.Any unrealized gains or losses on the borrower loans, loans held for investment and Notes for which the fair value option has been elected is recorded as a separate line item in the statement of operations.The effective interest rate associated with the Notes will be less than the interest rate earned on the borrower loans due to the 1.0% servicing fee.See Notes 3 and 4 for a further discussion of the significant assumptions used to value borrower loans, Notes and loans held for investment. 12 Table of Contents The changes in Level 3 assets measured at fair value on a recurring basis are as follows: Fair Value Measurements Using Significant Unobservable Inputs (Level 3) Servicing Rights Borrower Loans Borrower Payment Dependent Notes Loans Held for Investment Total Balance at January 1, 2011 $ — $ Originations — Principal repayments — — Change in fair value on borrower loans and Payment Dependent Notes — — Change in fair value of servicing rights — — — Change in fair value of loans held for investment Balance at September 30, 2011 $ — $ Balance at January 1, 2010 $ — $ Originations — — — Principal repayments — — Change in fair value on borrower loans and Payment Dependent Notes — — Change in fair value of servicing rights — — — Balance at September 30, 2010 $ — $ 3. Loans Held for Investment As of September 30, 2011, we funded and retained a total of approximately $147,000 of borrower loans originated through our platform. When a borrower member loan has been funded in whole, or in part, by us, we retain the portion of the borrower’s monthly loan payment that corresponds to the percentage of the loan that we have funded. In these cases, we record interest income on these borrower loans. Origination fees earned from borrower loans funded by Prosper are initially deferred and subsequently amortized ratably over the term of the borrower loan and are reported in the statement of operations as Origination fees. Prosper estimates the fair value of the loans held for investment using discounted cash flow methodologies based upon a set of valuation assumptions similar to those of Borrower Loans, which are set forth in Note 4, as they have similar characteristics and we expect these loans to behave in a comparable manner.The valuation assumptions the Company used to value these loans include prepayment rates, default rates and recovery rates derived from historical loan performance data and discount rates based on credit grade applied to each loan. The fair value adjustment on these loans held for investment was $46, which is included in earnings for the three and nine months ended September 30, 2011.No principal repayments were made on these loans during the current quarter as no loan had reached its first billing cycle as of September 30, 2011.As of September 30, 2011, there were no loans held for investment that were greater than 90 days delinquent.Due to the recent origination of these loans, the fair value approximates the carrying value of these loans and the change in fair value attributable to instrument-specific credit risk is immaterial. 13 Table of Contents 4. Borrower Loans and Borrower Payment Notes Held at Fair Value Prosper estimates the fair value of the borrower loans and Notes using discounted cash flow methodologies based upon a set of valuation assumptions. The main assumptions Prosper used to value the borrower loans and Notes include prepayment rates derived from historical prepayment rates for each credit score, default rates derived from historical performance, recovery rates and discount rates applied to each credit tranche based on the perceived credit risk of each credit grade. Our obligation to pay principal and interest on any Note is equal to the loan payments, if any, we receive on the corresponding borrower loan, net of our 1.0% servicing fee.As such, the fair value of the Note is approximately equal to the fair value of the borrower loans, adjusted for the 1.0% servicing fee.The effective interest rate associated with the Notes will be less than the interest rate earned on the borrower loans due to the 1.0% servicing fee. For borrower loans originated and Notes issued after July 13, 2009, we used the following average assumptions to determine the fair value as of September 30, 2011: Monthly prepayment rate speed 1.58% Recovery rate 5.12% Discount rate * 8.99% Weighted average default rate 10.87% * This is the average discount rate among all of Prosper’s credit grades The following table presents additional information about borrower loans and Notes measured at fair value on a recurring basis for the nine months ended September 30, 2011: Borrower Loans Notes Fair value at January 1, 2011 $ $ Originations Principal repayments Borrower Loans and Notes charged-off during the period Realized and unrealized losses included in earnings — Realized and unrealized gains included in earnings — Fair value at September 30, 2011 $ $ Due to the recent origination of the borrower loans and Notes, the change in fair value attributable to instrument-specific credit risk is immaterial.The Company had no originations of borrower loans or issuances of Notes prior to July 13, 2009. Of the loans originated from July 13, 2009 to September 30, 2011, the Company had 627 loans which were 90 days or more delinquent for an aggregate principal amount of $2,256,948 and a fair value of $145,753 as of September 30, 2011. 5. Notes Payable In 2006, we entered into a non-interest bearing promissory note in the amount of $380,000 for the purchase of the “Prosper.com” domain name. The note was discounted by $109,583 for a net payable of $270,417. The promissory note includes both principal and interest and is payable in annual installments of $20,000 due on the first, second, third, and fourth anniversary of the note and $300,000 due on the fifth anniversary of the note. In June 2011, the promissory note was paid in full. Interest on the note was imputed at an 8% annual rate and is amortized to interest expense over the five year life of the loan.We recorded amortized interest expense of $11,406 and $16,543 for the nine months ended September 30, 2011 and 2010, respectively. 14 Table of Contents 6. Accrued Liabilities As of September 30, 2011 and December 31, 2010, accrued liabilities consist of the following: September 30, December 31, Legal accruals and fees $ $ Audit, tax and accounting Payroll and benefits Loan servicing costs Other $ $ 7. Repurchase Obligation Changes in the repurchase obligation are summarized below: Balance at January 1, 2011 $ Reversal of provision for Loan and Note repurchases Repurchased Loan and Note recoveries during the period Balance at September 30, 2011 $ 8. Net Loss Per Share As mentioned in Note 2, the Company computes net loss per share in accordance with ASC Topic 260. Under ASC Topic 260, basic net loss per share is computed by dividing net loss per share available to common stockholders by the weighted average number of common shares outstanding for the period and excludes the effects of any potentially dilutive securities. Diluted earnings per share, if presented, would include the dilution that would occur upon the exercise or conversion of all potentially dilutive securities into common stock using the “treasury stock” and/or “if converted” methods as applicable. Basic and diluted loss per share was calculated as follows: Three Months Ended Nine Months Ended September 30, September 30, Numerator: Net loss $ Denominator: Weighted average shares used in computing basic and diluted net loss per share Basic and diluted net loss per share $ 15 Table of Contents Due to losses attributable to common stockholders for each of the periods below, the following potentially dilutive shares are excluded from the diluted net loss per share calculation because they were anti-dilutive under the treasury stock method, in accordance with ASC Topic 260: September 30, Excluded Securities: Convertible preferred stock issued and outstanding Stock options issued and outstanding Warrants issued and outstanding - Total common stock equivalents excluded from diluted net loss per common share computation 9. Stockholders’ Equity Preferred Stock Under Prosper’s certificate of incorporation, preferred stock is issuable in series, and the Board of Directors is authorized to determine the rights, preferences, and terms of each series. In April 2010, Prosper issued and sold 20,340,705 shares of Series D (Series D) and 3,110,188 shares of Series D-1 (Series D-1) convertible preferred stock in a private placement for $14,595,709, which is net of issuance costs of $125,903.In June 2011, Prosper issued and sold 23,222,747 shares of Series E (Series E) convertible preferred stock in a private placement for $16,702,396, which is net of issuance costs of approximately $447,603.In connection with that sale, we issued 10,000,000 shares of the Company’s Series E-1 Preferred Stock to certain holders of our Series A, B and C Preferred Stock who participated in the Series E financing.The E-1 shares were allocated among these stockholders in proportion to their relative participation in the Series E financing.Upon issuance of our Series E and E-1 preferred stock all shares of our Series D-1 preferred stock were converted to common shares. Dividends The holders of Series D and Series E Preferred Stock are entitled to receive an annual dividend per share in an amount equal to 8% times the Liquidation Preference for such share, payable in preference and priority to any declaration or payment of any distribution on Common Stock of the Company in such calendar year. Such dividends shall be payable only when, as, and if declared by the Board of Directors. To date, no dividends have been declared, and there are no dividends in arrears at September 30, 2011. The accrued but unpaid cumulative dividends on shares of Series E Preferred Stock shall be paid in preference and priority to the payment of the accrued but unpaid cumulative dividends on shares of Series D Preferred Stock.The right to receive dividends on shares of Series D Preferred Stock and Series E Preferred Stock are cumulative from and after the date of issuance of such shares. Conversion Each share of preferred stock shall automatically be converted into fully-paid, non-assessable shares of common stock at the conversion rate for such share (i) immediately prior to the closing of an underwritten initial public offering at a price per share (prior to underwriting commissions and expenses) that values the Company at least $200,000,000 in an offering with aggregate proceeds to Prosper of at least $40,000,000 (beforededucting underwriters commissions and expenses), pursuant to an effective registration statement filed under the Securities Act of 1933, as amended (the “Securities Act”), covering the offer and sale of Prosper’s common stock, or (ii) upon the receipt of a written request for such conversion from the holders of more than sixty percent (60%) of the voting power of all then outstanding shares of preferred stock, or, if later, the effective date for conversion specified in such requests, provided that shares of Series D shall not be automatically converted pursuant to clause (ii) unless the holders of eighty-two percent (82%) of the outstanding shares of Series D approve such conversion, and shares of Series E shall not be automatically converted pursuant to clause (ii) unless the holders of eighty-two percent (82%) of the outstanding shares of Series E approve such conversion.In addition, if when a liquidation event occurs, any of a holder’s shares of Series A, Series B or Series C Preferred Stock have been converted into Common Stock, then all shares of Series E-1 Preferred Stock held by such holder shall automatically be converted into fully-paid, non-assessable shares of Common Stock at the then effective conversion rate for such shares immediately prior to such liquidation event. 16 Table of Contents Liquidation Rights In the event of any sale liquidation, dissolution, or winding up of Prosper, whether voluntary or involuntary, the holders of Series E Preferred Stock shall be entitled to receive, prior and in preference to any distribution of the proceeds to the holders of Series A, Series B, Series C, Series D, Series E-1or Common Stock by reason of their ownership of such stock, an amount per share for each share of Series E Preferred Stock held by them equal to the sum of $0.7385 (as adjusted for any stock dividends, combinations, or splits), plus all declared but unpaid dividends (if any) on such share of Series E Preferred Stock.If upon such liquidation event, the assets of the Company legally available for distribution to the holders of the Series E Preferred Stock are insufficient to pay the preferential amount specified above, then the entire assets of the Company legally available for distribution shall be distributed with equal priority and pro rata among the holders of the Series E Preferred Stock. After the payment or setting aside for payment to the holders of Series E Preferred Stock of the preferential amount specified above, the holders of Series D Preferred Stock shall be entitled to receive prior and in preference to any distribution of proceeds to the holders of Series A, Series B, Series C, Series E-1 or Common Stock by reason of their ownership of such stock, an amount per share for each share of Series D Preferred Stock held by them equal to the sum of $0.7385 (as adjusted for any stock dividends, combinations, or splits), plus all declared but unpaid dividends (if any) on such share of Series D Preferred Stock.After the payment of or settling aside for payment to the of holders of Series E and Series D Preferred Stock of the full amounts specified above, the holders of Series E-1 preferred stock shall be entitled to receive prior and in preference to any distribution of proceeds to the holders of Series A, Series B, Series C or Common Stock by reason of their ownership of such stock an amount per share for each share of Series E-1 Preferred Stock held by them equal to $1.00. After the payment or setting aside for payment to the holders of Series E, Series D and Series E-1 Preferred Stock specified above, the entire remaining proceeds legally available for distribution shall be distributed pro rata to the holders of Series E Preferred Stock, Series D Preferred Stock and Common Stock in proportion to the number of shares of common stock held by them, assuming for purposes of the calculation that all outstanding shares of Series E and Series D Preferred Stock were converted into Common Stock at the conversion rate then in effect, provided, however, that the maximum aggregate amount per share that may be paid to a holder of Series E or Series D Preferred Stock in connection with a liquidation event will be three times the original issue price for such share. Voting Holders of preferred stock are entitled to vote on all matters on which holders of Common Stock are entitled to vote.Each holder of preferred stock is entitled to the number of votes equal to the number of shares of common stock into which such holder’s preferred shares could be converted.Holders of preferred stock, are entitled to notice of any stockholders’ meeting in accordance with the Bylaws of Prosper. The holders of the preferred stock vote as oneclass with the holders of common stock, except with respect to certain matters that require separate votes. 17 Table of Contents Common Stock Prosper is authorized to issue up to 71,417,830 shares of common stock, $0.001 par value, of which 4,669,249 and 4,478,667 shares were issued and outstanding as of September 30, 2011, and December 31, 2010, respectively.Each holder of common stock shall be entitled to one vote for each share of common stock held. Common Stock Issued upon Exercise of Stock Options For the nine months ended September 30, 2011 and 2010, the Company issued 100,416 and 18,000 shares of common stock, respectively, upon the exercise of options for cash proceeds of $21,083 and $6,500, respectively. Common Stock Issued upon Exercise of Warrants For the nine months ended September 30, 2011, the Company issued 90,165 shares of common stock upon the exercise of warrants for cash proceeds of $18,033.No common stock was issued upon exercise of warrants during the nine months ended September 30, 2010 10. Stock Option Plan and Other Stock Compensation In 2005, Prosper’s Board of Directors, which at such time was comprised of the Company’s sole stockholders, approved the adoption of the 2005 Stock Option Plan (the “Plan”). Under the Plan, options to purchase up to 1,879,468 shares of common stock were reserved for grants to employees, directors, and consultants by the Board of Directors to promote the success of Prosper’s business. On January 31, 2008, the Board of Directors increased the total number of options under the Plan by 500,000 for a total of 2,379,468 options available for grant. On October 6, 2009, the Board of Directors increased the total number of options under the Plan by an additional 500,000 for a total of 2,879,468 options available for grant. On April 15, 2010, the Board of Directors increased the total number of options under the Plan by an additional 6,109,321 for a total of 8,988,789 options available to grant. On June 3, 2011, the Board of Directors increased the total number of options under the Plan by an additional 3,550,875 for a total of 12,539,664 options available to grant. Incentive stock options are granted to employees at an exercise price not less than 100% of the fair market value of Prosper’s common stock on the date of grant. Nonstatutory stock options are granted to consultants and directors at an exercise price not less than 100% of the fair market value of Prosper’s common stock on the date of grant. If options are granted to a stockholder who hold 10% or more of the combined voting power of all classes of Prosper’s stock on the option grant date, then the exercise price shall not be less than 110% of the fair market value of Prosper’s common stock on the date of grant. The fair market value is based on a good faith estimate by the Board of Directors at the time of each grant. As there is no active trading market for these options, such estimates may ultimately differ from valuations completed by an independent party. The options generally vest over four years, which is the same as the performance period. In no event are options exercisable more than ten years after the date of grant. 18 Table of Contents Option activity under the Option Plan is summarized as follows for the periods below: Options Issued and Outstanding Weighted-Average Exercise Price Balance as of January 1, 2010 Options granted (weighted average fair value of $0.20) Options exercised Options canceled Balance as of September 30, 2010 Balance as of January 1, 2011 Options granted (weighted average fair value of $0.13) Options exercised Options canceled Balance as of September 30, 2011 Options outstanding and exercisable at September 30, 2011 Other Information Regarding Stock Options Additional information regarding common stock options outstanding as of September 30, 2011 is as follows: Options Outstanding Options Exercisable Range of Exercise Prices Number Outstanding Weighted Avg. Remaining Life Weighted Avg. Exercise Price Intrinsic Value Number Exercisable Weighted Avg. Exercise Price Intrinsic Value $0.12 - $0.12 $ – $ – $0.20 - $0.20 – – $0.25 - $0.25 – – $0.50 - $0.50 – – $0.56 - $0.56 – – $1.94 - $1.94 – – $2.17 - $2.17 – – $ $
